DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-6, 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji in view of Ylonen (U.S. Publication No.: US 20110107338 A1) hereinafter Ylonen.
As to claim 1:
Ji discloses:
A computer-implemented method, comprising: 
providing workload isolation in a hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads.], by:
 providing an automated isolation advisor that manages how one or more source systems interact with a separate workload isolation system [Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629. Paragraph  
Note: The examiner interprets the query optimizer that includes the query analysis module, cost analyzer, and a migration manager to be the claimed automated isolation advisor. The query analysis module, as part of the stream processing engine, determining which queries operators should be handled and utilizing the migration manager to send data to the in-memory database system is interpreted to read on the claimed automated isolation advisor that manages how the source systems interact with the separate workload isolation system, wherein the stream processing engine is interpreted to be the claimed source systems and the in-memory database system is interpreted to be the claimed separate workload isolation system.], 
performing a workload in the separate workload isolation system of the hybrid database system, wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on the one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads. Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one , and 
the workload enters the one or more source systems [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. For example, of 100 data sources 690 associated with the stream processing engine 605, 50 may be associated with a first query, 25 with a second query, and 25 with a third query. The input stream manager 614 can perform operations to associate the appropriate input data streams with the corresponding continuous query. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
and is re-routed from the source systems to the separate workload isolation system in order to isolate the one or more source systems from the workload being performed by the separate workload isolation system using the data hubs [Paragraph 0024 teaches from the SPE's perspective, each migration candidate wrapped by a MIG operator 125 is a black-box, where the original pipelined relationships among operators now included in the migration candidate are no longer visible. Paragraph 0094 teaches the input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. Paragraph 0129 teaches where one or more operators have been migrated to the in-memory database system for execution, and where those operators have been replaced with one or more migration wrappers (e.g., MIG operators) in the stream processing engine. Paragraph 0130 teaches at 860, the execution input received at the migration wrapper is sent or transferred to the in-memory database for use in execution of the SQL query corresponding to and associated with the migration wrapper. The execution input may be sent directly to a query execution manager at the in-memory database system, or to another location upon which the SQL query at the in-memory database system can access said data. In some instances, the transfer of data may include an indication or instruction to perform the SQL query based on the transferred data.
Note: The examiner interprets data streams matched with queries managed by and not performed at the stream processing engine 605 reads on the claimed workloads re-routed from the source systems to the separate workload isolation system, wherein the examiner interprets managed by 
hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Note: The examiner interprets the hybrid query system 602 to read on the claimed hybrid data system]

Ji discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose wherein the automated isolation advisor determines an isolation configuration for a database system.
	Ylonen discloses:
wherein the automated isolation advisor determines an isolation configuration for a database system [Paragraph 0027 illustrates transactionally manipulated data in the computer's memory. It may be a database, knowledge base (such as a rule base, logical formula database. Paragraph 0029 teaches a transaction refers to a sequence of accesses or updates whose updates either all enter the database or none of them enter the database after the transaction commits. Paragraph 0036 teaches the isolation decision means (134) refers to the mechanism used by the modification means and the read means for 
Note: The examiner interprets the isolation decision means to be the claimed automated isolation advisor because isolation decision means selects the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. Isolation level is interpreted to be the claimed isolation configuration for a database system because a sequence of accesses or updates whose updates either all enter the database or none of them enter is dependent on the cited isolation level.]


As to claim 2:
Ji discloses:
The method of claim 1, wherein the separate workload isolation system returns result sets from the workload to the one or more source systems [FIG. 6 and Paragraph 0121 teaches perform a return transfer of the corresponding output data from the execution of the operator executed at the in-memory database system back to the stream processing engine. 
Note: The examiner interprets return transfers of the corresponding output data from the execution of the operator executed at the in-memory database system back to the stream processing engine reads on the claimed the separate workload isolation system returns result sets from the workload to the source systems. The in-memory database system is interpreted to be the claimed workload isolation system and the stream processing engine is interpreted to be the source systems. FIG. 6 also teaches output data stored in memory 680 and sent is interpreted to be the output shown between the two systems as part of the hybrid query system.]

As to claim 3:
Ji discloses:
The method of claim 1, wherein the workload comprises one or more queries [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. For example, of 100 data sources 690 associated with the stream processing engine 605, 50 may be associated with a first query, 25 with a second query, and 25 with a third query. The input stream manager 614 can perform operations to associate the appropriate input data streams with the corresponding continuous query. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
The examiner interprets the stream processing engine 605 receiving incoming data streams from the plurality of data sources 690 matched to queries that include MIG operators are interpreted to read on the claimed workload comprises one or more queries.]

As to claim 4:
Ji discloses:
The method of claim 1, wherein the workload comprises an initial load of the data from the one or more source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based on the input data 145 received from the MIG operator 125 (via 135), where the input data 145 received from the MIG operator 125 is stored in tables in the IMDB 115. Paragraph 0106 teaches sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0108 teaches memory 632 as illustrated includes the original, or non-optimized, continuous query 633, the optimized continuous query 637, and query data 647. Paragraph 0112 the query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. 
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed initial load of the data from the source systems to the data hubs. An initial load of the data from the source systems to the data hubs is interpreted to be included in the workloads where workloads comprise initial load of the data as well as refresh data of the data. Initial load of data and refresh of the data load are interpreted to be data (query data) transfers that are included in a workload (queries). Therefore, the examiner reasonably interprets query and query data (input data) transferred to the in-memory database system reads on the claimed initial load of the data from source systems (see FIG. 6).]

As to claim 5:
Ji discloses:
The method of claim 1, wherein the workload comprises a refresh of the data from the one or more source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based 
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed refresh of the data from the source systems to the data hubs. Refresh of the data from the source systems to the data hubs is interpreted to be included in the workloads where workloads comprise initial load of the data as well as refresh data of the data. Initial load of data and refresh of the data load are interpreted to be data (query data) transfers that are included in a workload (queries). Therefore, the examiner reasonably interprets query and query data (input data) transferred to the in-memory database system reads on the claimed refresh of the data from source systems (see FIG. 6).]

As to claim 6:
Ji discloses:
The method of claim 1, wherein the hybrid database system comprises a data sharing isolation configuration, wherein a systems complex is comprised of the one or more source systems and the separate workload isolation system, and the one or more ti972060source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: 

As to claim 12:
Ji discloses:
The method of claim 1, wherein the automated isolation advisor identifies the data to be stored on the data hubs [FIG. 6: 671, 674, 677 and Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629.  Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. 
Note: The examiner interprets the query optimizer to be the claimed automated isolation advisor and the migration manager 629 as part of the query optimizer is interpreted to include the claimed identifies the data to be stored on the data hubs. Query data 647 is interpreted to be the 

As to claim 13:
Ji discloses:
A computer-implemented system, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer-implemented system comprises
a hybrid database system for providing workload isolation [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload , by: 
providing an automated isolation advisor that manages how one or more source systems interact with a separate workload isolation system [Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629. Paragraph 0097 teaches the query optimizer 620 can perform the determination as to (1) an optimal logical plan for a query executed within the stream processing engine 605 itself and, after identifying the optimal plan, (2) determining one or more operators within the continuous query 633 to be executed at the in-memory database system 650 (in the optimized continuous query 637). Paragraph 0098 teaches the query analysis module 623 performs an analysis of the continuous query 633 through both operations. Specifically, the operations described in prior figures are performed to identify the optimal path of execution in the stream processing engine 605 alone. Initially, the query analysis module 623 can perform a determination as to whether a feasible optimization plan is possible based on the data arrival rate of the data stream received at the stream processing engine 605. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. 
Note: The examiner interprets the query optimizer that includes the query analysis module, cost analyzer, and a migration manager to be the claimed automated isolation advisor. The query analysis module, as part of the stream processing engine, determining which queries operators should be handled and utilizing the migration manager to send data to the in-memory database system is interpreted to read on the claimed automated isolation advisor that manages how the source systems 
performing a workload in the separate workload isolation system of the hybrid database system, wherein the separate workload isolation system manages data copied from the one or more source systems of the hybrid database system and stored on one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated , and the workload enters the one or more source systems [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. For example, of 100 data sources 690 associated with the stream processing engine 605, 50 may be associated with a first query, 25 with a second query, and 25 with a third query. The input stream manager 614 can perform operations to associate the appropriate input data streams with the corresponding continuous query. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream 
Note: The examiner interprets the stream processing engine 605 receiving incoming data streams from the plurality of data sources 690 matched to queries that include MIG operators are interpreted to be the claimed the workloads entering the source systems. The data streams matched with queries that is interpreted to be the workloads and the stream processing engine 605 is interpreted to be the claimed source systems.] and is re-routed from the one or more source systems to the separate workload isolation system in order to isolate the one or more source systems from the workload being performed by the separate workload isolation system using the data hubs [Paragraph 0024 teaches from the SPE's perspective, each migration candidate wrapped by a MIG operator 125 is a black-box, where the original pipelined relationships among operators now included in the migration candidate are no longer visible. Paragraph 0094 teaches the input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. Paragraph 0129 teaches where one or more operators have been migrated to the in-memory database system for execution, and where those operators have been replaced with one or more migration wrappers (e.g., MIG operators) in the stream processing engine. Paragraph 0130 teaches at 860, the execution input received at the migration wrapper is sent or transferred to the in-memory database for use in execution of the SQL query corresponding to and associated with the migration wrapper. The execution input may be sent directly to a query execution manager at the in-memory database system, or to another location upon which the SQL query at the in-memory database system can access said data. In some instances, the transfer of data may include an indication or instruction to perform the SQL query based on the transferred data.


Ji discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose wherein the automated isolation advisor determines an isolation configuration for a database system.
	Ylonen discloses:
wherein the automated isolation advisor determines an isolation configuration for a database system [Paragraph 0027 illustrates transactionally manipulated data in the computer's memory. It may be a database, knowledge base (such as a rule base, logical formula database. Paragraph 0029 teaches a transaction refers to a sequence of accesses or updates whose updates either all enter the database or none of them enter the database after the transaction commits. Paragraph 0036 teaches the isolation decision means (134) refers to the mechanism used by the modification means and the read means for deciding when to create verification set entries (and in some embodiments, modification set entries) for operations performed on the transactionally managed data based on the data accessed (as opposed 
Note: The examiner interprets the isolation decision means to be the claimed automated isolation advisor because isolation decision means selects the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. Isolation level is interpreted to be the claimed isolation configuration for a database system because a sequence of accesses or updates whose updates either all enter the database or none of them enter is dependent on the cited isolation level.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating an isolation decision means select an isolation level, as taught by Ylonen 

As to claim 14:
Ji discloses:
The computer-implemented system of claim 13, wherein the workload comprises one or more queries, an initial load of the data from the one or more source systems to the data hubs, or a refresh of the data from the one or more source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based on the input data 145 received from the MIG operator 125 (via 135), where the input data 145 received from the MIG operator 125 is stored in tables in the IMDB 115. Paragraph 0106 teaches sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0108 teaches memory 632 as illustrated includes the original, or non-optimized, continuous query 633, the optimized continuous query 637, and query data 647. Paragraph 0112 the query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed initial load or refresh of the data from the source systems to the data hubs. An initial load of the data from the source systems to the data hubs is interpreted to be included in the workloads where workloads comprise initial load of 

As to claim 15:
Ji discloses:
The computer-implemented system of claim 13, wherein the hybrid database system comprises a data sharing isolation configuration, wherein a systems complex is comprised of the one or more source systems and the separate workload isolation system, and the one or more source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: The hybrid query system 602 is interpreted to be the claimed hybrid database system. Data (query + input data) shared from the stream processing engine to the in-memory database system 650 is interpreted to read on the claimed data sharing isolation configuration, wherein stream processing engine 605 (source systems) receiving data from data sources 680  and the in-memory database system 650 (separate workload isolation system) is interpreted to be the claimed systems complex. Memory 671 that is accessible from the in-memory database system 650 (separate workload isolation system) and accessible from the stream processing engine (source systems) by sending queries to memory 671 included in the in-memory database system and receiving output from memory 671 included in in-memory database system is interpreted to be the claimed sources and the source systems and the separate workload isolation system access a shared database.]

As to claim 19:

A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computers to cause the computers to perform a method, comprising:
providing workload isolation in a hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads.], by: 
providing an automated isolation advisor that manages how one or more source systems interact with a separate workload isolation system [Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629. Paragraph 0097 teaches the query optimizer 620 can perform the determination as to (1) an optimal logical plan for a query executed within the stream processing engine 605 itself and, after identifying the optimal  
Note: The examiner interprets the query optimizer that includes the query analysis module, cost analyzer, and a migration manager to be the claimed automated isolation advisor. The query analysis module, as part of the stream processing engine, determining which queries operators should be handled and utilizing the migration manager to send data to the in-memory database system is interpreted to read on the claimed automated isolation advisor that manages how the source systems interact with the separate workload isolation system, wherein the stream processing engine is interpreted to be the claimed source systems and the in-memory database system is interpreted to be the claimed separate workload isolation system.]
performing the workload in the separate workload isolation system of the hybrid database system, wherein the separate workload isolation system manages data copied from the one or more source systems of the hybrid database system and stored on one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any 
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads. Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. The stream processing engine 605 is interpreted to be the claimed source system of the hybrid system, query data 647 shared with the , and the workload enters the one or more source systems [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. For example, of 100 data sources 690 associated with the stream processing engine 605, 50 may be associated with a first query, 25 with a second query, and 25 with a third query. The input stream manager 614 can perform operations to associate the appropriate input data streams with the corresponding continuous query. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
Note: The examiner interprets the stream processing engine 605 receiving incoming data streams from the plurality of data sources 690 matched to queries that include MIG operators are interpreted to be the claimed the workloads entering the source systems. The data streams matched with queries that is interpreted to be the workloads and the stream processing engine 605 is interpreted and is re-routed from the one or more source systems to the separate workload isolation system in order to isolate the one or more source systems from the workload being performed by the separate workload isolation system using the data hubs [Paragraph 0024 teaches from the SPE's perspective, each migration candidate wrapped by a MIG operator 125 is a black-box, where the original pipelined relationships among operators now included in the migration candidate are no longer visible. Paragraph 0094 teaches the input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. Paragraph 0129 teaches where one or more operators have been migrated to the in-memory database system for execution, and where those operators have been replaced with one or more migration wrappers (e.g., MIG operators) in the stream processing engine. Paragraph 0130 teaches at 860, the execution input received at the migration wrapper is sent or transferred to the in-memory database for use in execution of the SQL query corresponding to and associated with the migration wrapper. The execution input may be sent directly to a query execution manager at the in-memory database system, or to another location upon which the SQL query at the in-memory database system can access said data. In some instances, the transfer of data may include an indication or instruction to perform the SQL query based on the transferred data.
Note: The examiner interprets data streams matched with queries managed by and not performed at the stream processing engine 605 reads on the claimed workloads re-routed from the source systems to the separate workload isolation system, wherein the examiner interprets managed by and not performed at includes migrating operators to the in-memory database system for execution, input received at the migration wrapper is sent or transferred to the in-memory database for use in execution of the SQL query corresponding to and associated with the migration wrapper, and execution input may be sent directly to a query execution manager at the in-memory database system, or to 

Ji discloses all of the limitations as set forth in claim 19 but does not appear to expressly disclose wherein the automated isolation advisor determines an isolation configuration for a database system.
	Ylonen discloses:
wherein the automated isolation advisor determines an isolation configuration for a database system [Paragraph 0027 illustrates transactionally manipulated data in the computer's memory. It may be a database, knowledge base (such as a rule base, logical formula database. Paragraph 0029 teaches a transaction refers to a sequence of accesses or updates whose updates either all enter the database or none of them enter the database after the transaction commits. Paragraph 0036 teaches the isolation decision means (134) refers to the mechanism used by the modification means and the read means for deciding when to create verification set entries (and in some embodiments, modification set entries) for operations performed on the transactionally managed data based on the data accessed (as opposed setting the isolation level to on a per transaction basis in the prior art). One of the things performed by the isolation decision means is selecting the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. The isolation level is then typically implemented by the read means or the modification means. The isolation decision means may, e.g., compare object addresses or read data stored in a data object to decide how to isolate access to an object or a field of the object. The implementation and the decision may be integrated, such that the isolation means merges into the read and modification means. In such embodiments no explicit isolation 
Note: The examiner interprets the isolation decision means to be the claimed automated isolation advisor because isolation decision means selects the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. Isolation level is interpreted to be the claimed isolation configuration for a database system because a sequence of accesses or updates whose updates either all enter the database or none of them enter is dependent on the cited isolation level.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating an isolation decision means select an isolation level, as taught by Ylonen (Paragraph 0027, 0029, 0036, and 0057), because both applications are directed to data management via distributed systems; incorporating an isolation decision means improves on transaction performance particularly as such improvements can most advantageously be made for read operations (see Ylonen Paragraph 0010).

Claim(s) 7, 8, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji in view of Ylonen (U.S. Publication No.: US .
As to claim 7:
Ji and Ylonen disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system, the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database.
Abrams discloses:
The method of claim 1, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the one or more source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the one or more source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 Lines 15-25 teach data sources 152 may include any suitable resources for storing information, such as data 154 and/or associated relational metadata 156. For example, data sources 152 may include, without limitation, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data 

As to claim 8:
Ji and Ylonen disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the hybrid database system comprises a hybrid isolation configuration comprised of a systems complex and a federation, the systems complex are each comprised of the source systems that access a shared database, and the federation comprised of a federated database from the shared database of the systems complex and the separate workload isolation system accesses the federated database.
Abrams discloses:
The method of claim 1, wherein the hybrid database system comprises a hybrid isolation configuration comprised of a systems complex and a federation, the systems complex are each comprised of the source systems that access a shared database, and the federation comprised of a federated database from the shared database of the systems complex and the separate workload isolation system accesses the federated database.  [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to  and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because all three applications are directed to data management via distributed systems; incorporating the federated database system communicatively coupled to data sources, wherein the federated database 

As to claim 16:
Ji and Ylonen disclose all of the limitations as set forth in claim 13 but does not appear to expressly disclose the computer-implemented system of claim 13, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system, the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database.
Abrams discloses:
The computer-implemented system of claim 13, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the one or more source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the one or more source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 


As to claim 17:
Ji and Ylonen disclose all of the limitations as set forth in claim 13 but does not appear to expressly disclose the system of claim 13, wherein the hybrid database system comprises a hybrid isolation configuration comprised of a systems complex and a federation, the systems complex are each comprised of the source systems that access a shared database, and the federation comprised of a federated database from the shared database of the systems complex and the separate workload isolation system accesses the federated database.
Abrams discloses:
The system of claim 13, wherein the hybrid database system comprises a hybrid isolation configuration comprised of systems complex and a federation, the systems complex comprised of the one or more source systems that access a shared database, and the federation comprised of a federated database from the shared database of the systems complex [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the , and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because all 

As to claim 20:
Ji disclose:
The computer program product of claim 19, wherein the hybrid database system comprises: a data sharing isolation configuration, wherein a systems complex is comprised of the one or more source systems and the separate workload isolation system, and the one or more source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: The hybrid query system 602 is interpreted to be the claimed hybrid database system. Data (query + input data) shared from the stream processing engine to the in-memory database system 650 is interpreted to read on the claimed data sharing isolation configuration, wherein stream processing engine 605 (source systems) receiving data from data sources 680  and the in-memory database system 650 (separate workload isolation system) is interpreted to be the claimed systems complex. Memory 671 that is accessible from the in-memory database system 650 (separate workload isolation system) and accessible from the stream processing engine (source systems) by sending queries to memory 671 included in the in-memory database system and receiving output from memory 671 included in in-memory database system is interpreted to be the claimed sources and the source systems and the separate workload isolation system access a shared database.] 

Ji and Ylonen disclose all of the limitations as set forth in claim 19 and some of claim 20 but does not appear to expressly disclose a federal isolation configuration, wherein a federation is comprised of 
Abrams discloses:
a federal isolation configuration, wherein a federation is comprised of the one or more source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the one or more source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 Lines 15-25 teach data sources 152 may include any suitable resources for storing information, such as data 154 and/or associated relational metadata 156. For example, data sources 152 may include, without limitation, a database or database server (e.g., an SQL database or server), a web service provided by a web-server, and/or one or more files stored using the file system of a storage device (e.g., a text file, CSV file, or spreadsheet). In the illustrated embodiment, data sources 152 are  
or a hybrid isolation configuration comprised of the systems complex and the federation, the systems complex comprised of the one or more source systems that access the shared database and the federation is comprised of the federated database from the shared database of the systems complex [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources , and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because all .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji in view of Ylonen (U.S. Publication No.: US 20110107338 A1) hereinafter Ylonen, and further in view of Chamberlin et al. (U.S. Publication No.: US 20160140177 A1) hereinafter Chamberlin.
As to claim 10:
Ji and Ylonen disclose all of the limitations as set forth in claim 1 and 9 but does not appear to expressly disclose the method of claim 9, wherein the automated isolation advisor creates the separate workload isolation system.
Chamberlin discloses:
The method of claim 9, wherein the automated isolation advisor creates the separate workload isolation system [Paragraph 0062 teaches once created or updated appropriately, the mimic is used for the subsequent tuning analysis, thus off-loading this work from the production database system. In some cases, multiple mimics may be created to permit parts of the tuning analysis to be performed concurrently and/or to enable multiple tuning analyses from one or more tuning requests to be undertaken simultaneously. Paragraph 0073 teaches tuning web server applies the following automated/modified steps: (i) copy a subset of catalog information from production to a remote system (for example, extract the required data definition language (DDL) statements to reproduce the database objects of a production database on a test database, and/or ship over database and system diagnostic information from the production environment to the remote system); (ii) create a mimic of the 
Note: The examiner interprets the tuning web server creating databases, termed mimics, to offload query tuning and run on the mimic remote data system reads on the claimed automated isolation advisor creates the separate workload isolation system. The tuning web server is interpreted to be the claimed automated isolation advisor, wherein the web server applies automated steps. The mimic remote database that runs the offloaded query tuning is interpreted to be the claimed separate workload isolation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a tuning web server used to offload query tuning to a remote database system, as taught by Chamberlin (Paragraph 0062, 0073, and 0075), because all three applications are directed to data management via distributed systems; incorporating a tuning web server used to offload query tuning to a remote database system provides a simple and inexpensive 

Response to Arguments
The following is in response to Applicant’s arguments filed on 09/07/2021. 
Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169